 

Exhibit 10.1



 

Purchase Agreement

 

This Purchase Agreement (“Agreement”) is made and entered into as of March 9,
2017, between Banyan Rail Services Inc., a Delaware corporation (“Seller”), and
Patriot Equity, LLC, a Florida limited liability company (“Purchaser”).

 

Whereas, Banyan Medical Partners LLC, a Delaware limited liability company
(“BMP”), is a wholly-owned subsidiary of Seller;

 

Whereas, Banyan Surprise Plaza LLC, an Arizona limited liability company
(“BSP”), is a wholly-owned subsidiary of BMP;

 

Whereas, Banyan Third Street LLC, an Arizona limited liability company (“BTS”),
is a wholly-owned subsidiary of BMP;

 

Whereas, Seller desires to sell, and Purchaser desires to purchase, BMP,
including its wholly-owned subsidiaries.

 

Now, Therefore, in consideration of the mutual covenants and conditions hereof,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties agree as follows:

 

1.       Purchase of BMP. Seller hereby sells to Purchaser and Purchaser hereby
purchases, all of the outstanding limited liability company interests of BMP
(the “Interests”).

 

2.       Purchase Price. BMP issued a demand note to Boca Equity Partners LLC, a
Delaware limited liability company, dated March 9, 2017, in the original
principal amount of $277,756 (the “Note”). The Note will remain a liability of
BMP and Seller will have no further liability under the Note. The assumption of
the Note constitutes the consideration for Purchaser’s purchase of the
Interests.

 

3.       Representations and Warranties of Seller. Seller hereby warrants and
represents that:

 

(a)     Seller is the owner of the Interests, has good and marketable title to
the Interests and the Interests are not subject to any mortgage, pledge,
encumbrance, security interest or other lien. There are no contractual
restrictions on the transfer of any of the Interests. Seller is not a party to
any agreement, written or oral, creating rights in respect to the Interests in
any third person or relating to the voting of the Interests. There are no
existing warrants, options, stock purchase agreements, redemption agreements,
calls or rights to subscribe of any character relating to the Interests. Seller
hereby transfers good and marketable title and all other rights and interests in
the Interests free and clear of any liens or encumbrances. BMP is the owner of
all of the outstanding limited liability company interests of BSP and BTS (the
“Subsidiary Interests”), has good and marketable title to the Subsidiary
Interests and the Subsidiary Interests are not subject to any mortgage, pledge,
encumbrance, security interest or other lien. There are no contractual
restrictions on the transfer of any of the Subsidiary Interests. None of Seller,
BMP or BTS is a party to any agreement, written or oral, creating rights in
respect to the Subsidiary Interests in any third person or relating to the
voting of the Subsidiary Interests. There are no existing warrants, options,
stock purchase agreements, redemption agreements, calls or rights to subscribe
of any character relating to the Subsidiary Interests.

 

 

 

 

(b)   This Agreement is a legal, valid and binding obligation of Seller. Seller
has the authority to enter into this Agreement and to perform its obligations
under this Agreement. Seller’s sale of the Interests does not violate any
agreement that is binding on Seller.

 

(c)   BSP has entered into a purchase and sale agreement with RK-WEM, LLC dated
August 8, 2016 to acquire a property commonly known as the Surprise Medical
Plaza in Surprise, Arizona (the “Surprise Purchase Agreement”). BSP is not in
breach of the Surprise Purchase Agreement and the Surprise Purchase Agreement is
enforceable against the parties to the agreement.

 

4.      Representations and Warranties of Purchaser. Purchaser hereby represents
and warrants that:

 

(a)    This Agreement is a legal, valid and binding obligation of Purchaser.
Purchaser has the authority to enter into this Agreement and to perform its
obligations under this Agreement. Purchaser’s purchase of the Interests does not
violate any agreement that is binding on Purchaser.

 

(b)    Purchaser either alone or with his financial advisor(s) has the necessary
knowledge and experience in financial and business matters as to be able to
evaluate the merits and risks of Purchaser’s participation in the transactions
contemplated by this Agreement.

 

(c)    Purchaser is acquiring the Interests for its own account with the present
intention of holding the Interests for purposes of investment and has no
intention of selling such Interests in a public distribution that would violate
applicable federal or state securities laws.

 

5.     Further Acts. Each party shall, upon the reasonable request of the other
party, execute and deliver in proper form any instruments or documents and
perform any acts necessary or desirable to satisfy or perform his obligations
hereunder or perfect in the other party title to all items intended to be
transferred under the terms of this Agreement.

 

6.     General Provisions.

 

(a)   Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior agreements and understandings, oral and written, between
the parties hereto with respect to the subject matter hereof.

 

(b)   Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable.

 

  2

 

 

(c)    Governing Law. This Agreement and all transactions contemplated hereby
shall be governed by, construed and enforced in accordance with the laws of the
State of Florida.

 

(d)    Counterparts. This Agreement may be executed in multiple counterparts,
each of which will be deemed an original for all purposes and all of which will
be collectively one agreement.

 

<signature page follows>

 

  3

 

 

In Witness Whereof, this Agreement has been executed by the parties on the date
first above written.

 

Seller:

 

Banyan Rail Services Inc.

 

/s/ Paul S. Dennis   By Paul S. Dennis, Interim President and CEO      
Purchaser:       Patriot Equity, LLC       /s/ Gary O. Marino   By Gary O.
Marino, Managing Member  

 

  4

 

